Title: From George Washington to John Augustine Washington, 11 July 1774
From: Washington, George
To: Washington, John Augustine



Dear Brother
Mount Vernon July 11th 1774.

The Morning after receiving your Letter of the 4th which came to hand the 8th at Night ⟨I sent⟩ up to Alexa. to ⟨i⟩nquire after your Bacon &c. and to obtain ⟨some⟩ satisfactory answers to your queries, respecting the price of Corn & Wheat than I was enabled to give myself having heard nothing said in respect to the latter since my return home—The Inclosed Letters convey the Sentiments of Mr Hooe & Mr Adam’s to you on this subject the former of whom, a few days before, had been speaking to me about ⟨the⟩ Corn. It was impossible for me to make any proposals to him concerning your Corn (as he mentions on the back of his Letter) as I neither knew the quantity you had, the price you would take, where or when you could deliver it ⟨or⟩ whether in the meanwhile you might not have engag’d it elsewhere & therefore inform’d him so—I sold my own Corn a few days ago for 10/ ready money to be deliver’d at my own Landings by the middle of August. Mr Adams price is much thereabouts but I do not know whether his payments may be equal—Hooes payments are very punctual, the others I believe ⟨are sure⟩ but not so much to be depended upon in point of time which I mention to your own Government only. ⟨Mr⟩ Adams is a good Man a fair dealer and ⟨as⟩ such deserving of encouragement, having been, I think, the making of Alexandria.
As the price which prudence may direct you to take for your Wheat, I am at a loss to fix on. The Crops of Wheat in many parts of the Country are much hurt by the Frosts, in others scarcely any—to the Northward they are said to be very fine and upon the whole will, I think (as greatly more than ever was Sown) be large here; I therefore think a Man could not be wrong in taking 5/ especially as the expectation of a Non-Export may discourage purchasers, as the Rumour of a short Crop may Commission’s to purchase. I should be very unwilling I own, to give that price under the present appearance of things yet ⟨I⟩ suppose it may be got from the manner of Hooe’s writing, who

is a very considerable purchaser; having loaded 8 large Ships himself from Alexandria this year.
We have not, as yet had a meeting of the Inhabitants of this County; owing in the first place, to my not getting up from Wmsburg till towards the last of June & their paying me the Compliment of waiting my arrival; & in the second place, to an unfavourable appointment of last Tuesday for the meeting, which being in Harvest and the day preceeded by heavy & powerful Rains, the Wheat as well as Plants requird all the care and attention that could be bestowd on them. Upon the occasion however we appointed a Committee to frame such Resolves as we thought the Circumstances of the Country would permit us to go into, & have appointed the 18 for a day of Meeting to deliberate on them. The Committee have accordingly done this; they have attempted to define our Constitutional Rights, but have not gone so far in respect to our Exports & Imports as you have done. They have resolved to stop the latter except as to German Oznabrigs, Woolens of two shillg Sterg pr Yard & Nails wch are also to be prohibited after two years & the former, if our Grievances are not fully redressed before Sept. 1775, to great Britain; but to the West Indies (so far as relates to Lumber) immediately after the genl Congress if such a Measure shall be adopted by them. We have also resolvd that no judgments should be rendered for Debts, if the Congress should enter into a Measure of Non-exportation nor any Tobaco made after this year. that all Teas now in the Country should be deliverd up upon Oath, Stor’d & Burn’t, so soon as money sufficient shall be subscribd to pay for it. That all Goods ship’d from Great Britain after the first of Septr (except as above) shall be returned or delivered to the sevl Committees to be stored—That if the People of Boston, by being immediately under the Lash, should give way we shall not consider it as having any influence upon our Conduct. that the Association shall be taken upon Oath, & in short a number of Resolves too tedious to recite, & Improper to Copy as they cannot, as yet, be calld the Resolves of the County were come to; Deputies will assuredly go from this County (I hope from all) to the intended Meeting in Wmsbg, the first of August, Assembly or no Assembly, for I have not the most ⟨illegible⟩ doubt myself but that the return day of the Writs was hit upon with no more design than to perplex if not to defeat this meeting.

⟨I be⟩lieve it is not intended that the Assembly should Meet at that time their being positive Instruction against it. A Subscription was opend at our intended Meeting on Tuesday last, for the Receipt of the poor of Boston when there was Cash (& Grain ⟨illegible⟩ few hours to the ⟨illegible⟩ I expect will be a good deal ⟨increased⟩ by the Inhabitants of this County, & sent off by the last of the Month.
I am very indifferent now, whether I get Mr ⟨illegible⟩ Bricklayer or not if he ⟨illegible⟩ to you, he may be forwarded to your Vessel, if he does not I am equally well satisfied. I shall be obliged to you if you would direct your People to get yr shells as free from dirt as possible, the last two loads, I am told was exceeding bad, & I shall ⟨illegible⟩ be glad if you would, when the Vessel comes here write me word what trips you think she can make, as I may be left in the lurch by ⟨illegible⟩. To the best computation I can make ⟨my Wheat illegible⟩ out considerably less than half a Crop; but I cannot recollect I ever sold Corn ⟨illegible⟩ I should make 15,000 Bls—I told him I had ⟨illegible⟩ near 1300, & nevr had so good before the ⟨illegible in⟩cluded ⟨illegible⟩ are offered and I am Most aff⟨mutilated bro⟩r

Go: Washington

